DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 This action is responsive to Applicant’s response filed 07/22/2022. 
Claims 1-20 are pending and have been examined here. 
Claims 1, 8-9, and 16 have been amended. 
Response to Arguments
Applicant’s arguments, see pages 15-17 of Applicant’s Response filed 07/06/2022, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the novelty/non-obviousness of claims 1, 8-9, and 16 (and their dependents), the prior art does not appear to teach, in the context of the systems and methods for ridesharing, the specific ordered combination of elements including inputting an arrival point on a map, transmitting a real-time arrival estimate which is displayed on the map, transmitting a confirmation message with personal information, transmitting the desired riding position and personal information to the vehicle, and performing the specific ordered operations for connecting first and second rider terminals with a first network of a vehicle and a second network of a dispatch server for calculating respective fares for vehicle passengers. While individual elements could be said to be taught by prior art references, no reasonable combination of prior art references could be said to collectively teach or suggest such an ordered combination of elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 G. Alli et al., "Green Move: Towards next generation sustainable smartphone-based vehicle sharing," 2012 Sustainable Internet and ICT for Sustainability (SustainIT), 2012, pp. 1-5; hereinafter “Alli”
 Alli teaches an in-vehicle network which allows for vehicle sharing via tickets which may be sent to users’ smartphones and thereafter forwarded to the vehicle to allow access to the vehicle. (Alli: “B. Users’ Smartphone App”) Alli, however, is silent as to the specific ordered combination of elements outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628